DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-9 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 12, the claims recite “the processing container” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim because claim 1 as amended recites a processing chamber. For purpose of examination on the merits, the claim will be examined with the interpretation that the processing container is referring to the processing chamber of claim 1. Applicant is kindly requested to amend the claims to provide consistent use of “container” or “chamber” in the claims.
Remaining claims are included for their dependency from a claim listed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan (prev. presented US 2016/0079057) in view of US Patent Application Publication 2012/0309115 of Koelmel et al., hereinafter Koelmel.
Regarding claim 1, Varadarajan teaches a substrate processing apparatus (Fig 2) comprising: a processing container configured to accommodate a substrate (chamber 
Regarding claim 2, Varadarajan teaches the plurality of discharge portions is formed in a concentric shape with respect to the substrate [0037-0039]. Koelmel also teaches a concentric arrangement (Fig 1B).
Regarding claim 3 and 10, Varadarajan teaches the discharge portions extend obliquely with respect to the placing surface of the placing table on which the substrate is placed [0039].
Regarding claim 4, 11, and 17-18, Varadarajan teaches the angle is greater than 0 degrees and less than 90 degrees and specifically teaches 30-60 degrees [0039].
Regarding claim 5 and 12, Varadarajan teaches a processing gas supply source configured to supply processing gas to a processing container (20 and 30 Fig 2 and [0033]), wherein the placing table is a hot plate configured to heat the substrate (substrate support heater 42 Fig 2 and [0034]). 
Regarding claim 6-7 and 13-14, the flow velocities are controllable ([0033, 0037, 0040]) and therefore the apparatus is capable of operating in the manner recited in the claims. Note applicant may wish to add this to the “controller configured to” language to require the apparatus to be operated in these recited parameters, if supported by the instant specification as filed.
Claims 8-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan and Koelmel as applied to claims 5 and 14 above, and further in view of Ven (prev. presented US 5238499).
Regarding claim 8 and 15, Varadarajan in view of Koelmel remains as applied above. Varadarajan teaches a controller to control the apparatus (40 Fig 2), but fails to teach the order of the suction and fluid supply source.  Ven teaches that the fluid supply 
Regarding claim 9 and 16, Varadarjan teaches the process gas starts after the discharger of the fluid by the fluid supply source (Fig 6).
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
The arguments (reply p 7-8) regarding Varadarajan and Ven have been fully considered but are not persuasive in view of the new rejection including Koelmel to teach the non-contact arrangement. Applicant’s arguments regarding the potential modification of Varadarajan (reply p8) to include non-contact have been fully considered. It is noted that Varadarajan does not teach away from non-contact merely by teaching a suction contact. Further regarding the reprograming of the controller, Koelmel has demonstrated a motivation for providing a non-contact arrangement for uniform processing and preventing breaking or warpage of substrates. Regarding reprograming the controller, the reasons for the modification have been presented above. It is noted that control of processing parameters such as flow and suction rates to provide different pressure conditions represents modifying the controlled flow rate and suction rate of the program and Koelmel has demonstrated a controller capable of doing this is known.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0054774 teaches a non-contact support platform (abstract, Fig 9a-e). US 2013/0203269 teaches a non-contact support with angled gas inlets (174 Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716